DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 04/12/2022 to Examiner's Non-Final communication on 01/13/2022. 
Claims 1, 6, 8-11, 13, 18, 20-22, 27, and 29-36 have been examined in this application. Claims 34-36 are newly presented while all other claims are cancelled. 
The information disclosure statement (IDS) submitted on 02/16/2022 has been considered.

Response to Arguments
Applicant’s arguments, filed 04/12/2022, pages 10-13 respect to claim rejections under 35 U.S.C. §101 have been fully considered but are not persuasive. 
Applicant argues that the claim amendments in addition to the other claim limitations as a whole amount to elements that amount to the claims being patent eligible. Applicant cites the newly amended limitation directed to the sending of a consensus request to the blockchain to perform a consensus authentication and sending the sharing information responsive to the consensus. 
The Examiner respectfully disagrees. The claims are directed to merely an abstract idea of sending an advertisement to a user and storing the sending of the advertisement without significantly more. The added claim limitations, which Applicant argues as amounting to eligible subject matter, are not positively claimed and are outside the scope of the claims. The sending of data to a blockchain for consensus is not the same as the blockchain performing the consensus. The blockchain network that is to perform the consensus is not part of the scope of the claims. Even if the blockchain network performing the consensus was part of the claimed scope, such additional elements would not amount to a practical application unless the consensus is performed in a manner that does not amount to simply automating the abstract idea for instance. 

Applicant argues that the claims are similar to those of DDR Holdings. The basis of the rejection was not DDR Holdings; however, the claims are not found to be similar to the argued case law. 

The storing of the sharing of the resource is done by the blockchain, which is not the same as the claimed first node that is in fact distinct from the blockchain and is merely a merchant. Therefore, the security elements argues as improvements are carried out by another entity that is outside the scope of the claims. Furthermore, the way in which the storing of the sharing of the resource is done is broad; therefore there is no recitation in the Specification on how the blockchain network is able to use blockchain technology and modify it or use it in a way that improves the security or usage of blockchain. The specification fails to describe the invention in a way that the improvement would be apparent to one of ordinary skill in the art; MPEP 2106.04(d). 

Finally, the claims are not found to include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Each claim element performed by the additional claim elements identified above are purely conventional. Using a computer to generate data, securing data, associated data with the secured data, send data and display data and apply rule/decision criteria to the generated data are simply generic functions. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims further describe the abstract idea. However, the dependent claims directed to the detection of the user terminal accessing a wireless network, claims 11 and 35, and claims 31-33 if incorporated into the independent claims and the independent claims were further amended to remove / limit the resource to being a wireless network signal, then such an amendment would amount to the claims being eligible under 101. Emphasis added. 
All other dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8-11, 13, 18, 20-22, 27, and 29-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claims 1, 13, and 22, the claims are recited from the perspective of an entity does is not the user terminal. The claims at issue recite “in response to detecting the terminal, sharing, by the first blockchain node, the resource of the second blockchain node with the user terminal by displaying the resource on the user terminal.” Emphasis added.
It is not known how the entity performing the claimed limitations can display the recourse on the user terminal when the entity claimed is not part of the user terminal and it is not the user terminal. The entity claimed can send data to the user terminal through a communication channel, wherein the data allows the user terminal to display the resource. Positively reciting, as the claims do, that the entity claimed is the entity that displays the resource on the user’s terminal results in the claim rejections; however, sending by the entity claimed data to the user terminal to display the resource does not amount to a rejection.
The above Examiner claim amendment would overcome the rejection.
All dependent claims are rejected for mere dependence on the rejected claims. 
Per claims 11, 31-33, and 35 the claims recite “wherein the second information related to the user operations is determined in response to detecting that a wireless network is accessed by at least one of the one or more user terminal” and “wherein the resource further comprises a wireless network signal of the second blockchain node, and an account name and a password of the wireless network signal” respectively. Emphasis added. 
Because the independent claims have been amended to recite that the resource “comprises advertisement information,” having the claims at issue recite user operation tied to a wireless network being accessed and that the resource is comprised of a wireless network signal, result in the claims being rejected. 
The Specification discloses explicitly “that the resource can be understood as a variety of 
information resources that can be transmitted by using a network, and can specifically include: a wireless network signal, a picture, a text, an audio, a video, etc.” Paragraph 0039. 
	Because the Specification limits the resource to one of the identified possible resources and the independent claim reciting that the resource is advertisement information, the Specification fails to provide support for a resource being an advertisement and further detecting user information by determining that the user accessed a wireless network via the user’s terminal. Also, the Specification fails to disclose that the resource can be both an advertisement and a wireless network signal. 
	The resource as understood by the Specification can only be one of the many types of resources listed but cannot be a combination of resources. Even if the Specification did have support for the resource comprising multiple resources, the Specification fails to disclose how such resources are provided to the user and how such usage / access to said resources is determined.
	The claims and all dependent claims are rejected for at least the same reasons and for mere dependence on the rejected claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 8-11, 13, 18, 20-22, 27, and 29-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1, 6, 8-11, 13, 18, 20-22, 27, and 29-36 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1, 6, 8-11, 13, 18, 20-22, 27, and 29-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of merely providing an advertisement to a user and receiving a consensus of the providing of the advertisement without significantly more.
Claims 1, 13, and 22 recite, in pertinent part:
A… method for resource sharing, comprising:
identifying, by a first… node in a… network, a resource of a second… node, wherein the resource comprises advertisement information transmitted by the second… node;
detecting, by the first… node, a user… that enters a predetermined area…;
in response to detecting the user…, sharing… the resource… with the user… by displaying the resource…;
determining… sharing information about a process of the sharing, wherein the sharing information is determined based on one or more sharing parameters;
sending a consensus request…; and
sending… the sharing information… in response to the consensus authentication being successful.

The abstract idea is characterized under certain methods of organizing human activity because the claims are directed to merely fundamental economic principles and mitigating risk. 
The judicial exception is not integrated into a practical application. The claims recite the following additional elements: computer, first blockchain node, second blockchain node, user terminal, blockchain network, blockchain, blockchain nodes, memory devices, computer system, at least one processor, one or more computers, instructions, and non-transitory computer readable medium. Given the claims broadest reasonable interpretation, the additional elements merely automate or process the abstract idea. Also, each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The elements are only recited at a high level of generality and only perform generic functions of sending / receiving data, analyzing data, displaying data, and storing data.
Accordingly, the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. The type of information being manipulated and obtained and the result being generated as based on the manipulation of data does not impose meaningful limitations or render the idea less abstract. The additional elements are recited at a high level of generality and only perform generic computer functions such as sending and receiving data, analyzing data, storing data and displaying data. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. However, the dependent claims directed to the detection of the user terminal accessing a wireless network, claims 11 and 35, and claims 31-33 if incorporated into the independent claims and the independent claims were further amended to remove / limit the resource to being a wireless network signal, then such an amendment would amount to the claims being eligible under 101. Emphasis added. 
All other dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
The claims are not patent eligible.


Reference Summary
Shastry teaches providing a user with an advertisement for a product in response to a trigger event. Shastry also discloses ad revenue sharing rules and means for collecting revenue for the displayed ads by the entities that display the ads on behalf of another entity. Shastry also discloses monitoring and using user location to determine which merchant is proximate the user location.
Storti teaches utilizing a blockchain networks and providing users with advertisements at a merchant location. A transaction record is recorded on the blockchain between entities once a consensus is reached. The combination of Shastry’s revenue ad tracking and payment can obviously be incorporated into a blockchain system in order to increase security measures. 
However, the combination of the references do not disclose the amended claim elements. For instance, the references do not explicitly disclose accessing a wireless network of a second blockchain node and storing on a blockchain, sharing information after a consensus is successfully performed by blockchain nodes on the blokchain network. Finally, the references do teach optimizing bandwidth and communication means, however, they do not disclose determining that a third blockchain node is idle for sharing any resources and in response notifying the third blockchain node to share the resource. 
Further search was conducted, including non-patent literature and foreign references, however, no references were found to teach the combination of the claim limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. The references cited teach usage of user detection and also advertising means based on user detection. Furthermore, the references teach sending targeted advertising to user devices based on the user detection and location. lastly, the references teach using decentralized consensus, wherein such consensus is based on merely using known and established blockchain technology to perform said consensus. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/El Mehdi Oussir/
Primary Examiner, Art Unit 3685
04/28/2022